United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10783
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE CRUZ DIAZ-CAMARILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Northen District of Texas
                    USDC No. 4:03-CR-33-ALL-Y
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jose Cruz Diaz-Camarillo has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Diaz-Camarillo has

filed a response in which he raises several claims, including

claims of ineffective assistance of trial counsel.     The record

has not been adequately developed for us to consider in this

direct appeal the ineffective assistance claims raised by Diaz-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10783
                                 -2-

Camarillo.   See United States v. Higdon, 832 F.2d 312, 313-14

(5th Cir. 1987); see United States v. Price, 95 F.3d 364, 369

(5th Cir. 1996).

     Our independent review of counsel’s brief, Diaz-Camarillo’s

response, and the record discloses no nonfrivolous issue for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.